MEMORANDUM **
Francisco Bravo-Rivera, a native and citizen of Mexico, petitions for review of an order of the Board of Immigration Appeals (“BIA”) affirming without opinion an immigration judge’s (“IJ”) decision denying his application for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review the IJ’s dispositive determinations that Bravo-Rivera lacked good moral character and that his testimony regarding voluntary departure lacked credibility. Bravo-Rivera, who was represented by counsel, failed to exhaust the two issues before the BIA, see Barron v. Ashcroft, 358 F.3d 674, 677 (9th Cir.2004), and waived review by failing to challenge the two determinations in his opening brief to this court, see Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.1996).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.